     Case: 1:16-cr-00224-PAG Doc #: 126-2 Filed: 02/17/19 1 of 8. PageID #: 1979


                                            Exhibit B
                 Hearsay.Crawford Exhibits That May Be Admissible With Redactions



       A           B
 1           4     x
 2           5     x
 3          39     x
 4          42     x
 5          43     x
 6          44     x
 7          48     x
 8          49     x
 9          50     x
10          68     x
11          69     x
12          70     x
13          71     x
14          73     x
15          74     x
16          82     x
17          83     x
18          84     x
19          85     x
20          87     x
21          88     x
22          89     x
23          90     x
24          91     x
25          93     x
26          95     x
27          96     x
28          97     x
29          99     x
30         124     x
31         125     x
32         126     x
33         127     x
34         128     x
35         163     x
36         164     x
37         167     x
38         170     x
39         172     x
40         173     x
41         174     x
42         176     x
43         177     x
44         178     x
45         179     x

                                           Page 1 of 8
     Case: 1:16-cr-00224-PAG Doc #: 126-2 Filed: 02/17/19 2 of 8. PageID #: 1980


                                            Exhibit B
                 Hearsay.Crawford Exhibits That May Be Admissible With Redactions



       A           B
46         180     x
47         181     x
48         182     x
49         184     x
50         188     x
51         189     x
52         191     x
53         192     x
54         193     x
55         194     x
56         195     x
57         196     x
58         197     x
59         198     x
60         199     x
61         200     x
62         201     x
63         206     x
64         207     x
65         208     x
66         210     x
67         211     x
68         212     x
69         226     x
70         227     x
71         228     x
72         229     x
73         230     x
74         234     x
75         236     x
76         237     x
77         243     x
78         244     x
79         258     x
80         259     x
81         260     x
82         261     x
83         263     x
84         264     x
85         265     x
86         268     x
87         269     x
88         270     x
89         271     x
90         272     x

                                           Page 2 of 8
      Case: 1:16-cr-00224-PAG Doc #: 126-2 Filed: 02/17/19 3 of 8. PageID #: 1981


                                              Exhibit B
                   Hearsay.Crawford Exhibits That May Be Admissible With Redactions



        A            B
91           278     x
92           306     x
93           340     x
94           341     x
95           344     x
96           347     x
97           362     x
98           366     x
99           367     x
100          368     x
101          369     x
102          370     x
103          377     x
104          378     x
105          379     x
106          380     x
107          381     x
108          402     x
109          403     x
110          414     x
111          416     x
112          427     x
113          428     x
114         1068     x
115         1070     x
116         1071     x
117         1073     x
118         1106     x
119         1119     x
120         1124     x
121         1129     x
122         1130     x
123         1135     x
124         1137     x
125         1138     x
126         1139     x
127         1141     x
128         1143     x
129         1144     x
130         1145     x
131         1147     x
132         1148     x
133         1173     x
134         1175     x
135         1178     x

                                             Page 3 of 8
      Case: 1:16-cr-00224-PAG Doc #: 126-2 Filed: 02/17/19 4 of 8. PageID #: 1982


                                              Exhibit B
                   Hearsay.Crawford Exhibits That May Be Admissible With Redactions



        A            B
136         1179     x
137         1181     x
138         1237     x
139         1273     x
140         1275     x
141         1319     x
142         1321     x
143         1322     x
144         1323     x
145         1324     x
146         1325     x
147         1326     x
148         1327     x
149         1328     x
150         1329     x
151         1330     x
152         1331     x
153         1332     x
154         1333     x
155         1334     x
156         1335     x
157         1336     x
158         1337     x
159         1338     x
160         1339     x
161         1340     x
162         1341     x
163         1342     x
164         1343     x
165         1344     x
166         1345     x
167         1346     x
168         1347     x
169         1348     x
170         1349     x
171         1350     x
172         1351     x
173         1352     x
174         1353     x
175         1354     x
176         1355     x
177         1356     x
178         1357     x
179         1358     x
180         1359     x

                                             Page 4 of 8
      Case: 1:16-cr-00224-PAG Doc #: 126-2 Filed: 02/17/19 5 of 8. PageID #: 1983


                                              Exhibit B
                   Hearsay.Crawford Exhibits That May Be Admissible With Redactions



        A            B
181         1360     x
182         1361     x
183         1362     x
184         1363     x
185         1364     x
186         1365     x
187         1366     x
188         1367     x
189         1368     x
190         1369     x
191         1370     x
192         1371     x
193         1372     x
194         1373     x
195         1374     x
196         1375     x
197         1376     x
198         1377     x
199         1378     x
200         1379     x
201         1380     x
202         1381     x
203         1382     x
204         1383     x
205         1384     x
206         1385     x
207         1386     x
208         1387     x
209         1388     x
210         1389     x
211         1390     x
212         1391     x
213         1392     x
214         1393     x
215         1394     x
216         1395     x
217         1396     x
218         1397     x
219         1398     x
220         1399     x
221         1400     x
222         1401     x
223         1402     x
224         1403     x
225         1404     x

                                             Page 5 of 8
      Case: 1:16-cr-00224-PAG Doc #: 126-2 Filed: 02/17/19 6 of 8. PageID #: 1984


                                              Exhibit B
                   Hearsay.Crawford Exhibits That May Be Admissible With Redactions



        A            B
226         1405     x
227         1406     x
228         1407     x
229         1408     x
230         1409     x
231         1419     x
232         1421     x
233         1424     x
234         1425     x
235         1436     x
236         1437     x
237         1440     x
238         1441     x
239         1448     x
240         1449     x
241         1451     x
242         1452     x
243         1454     x
244         1456     x
245         1457     x
246         1458     x
247         1459     x
248         1460     x
249         1461     x
250         1462     x
251         1479     x
252         1680     x
253         1681     x
254         1682     x
255         1683     x
256         1684     x
257         1685     x
258         1686     x
259         1690     x
260         1691     x
261         1692     x
262         1693     x
263         1694     x
264         1695     x
265         1696     x
266         1697     x
267         1698     x
268         1699     x
269         1732     x
270         1739     x

                                             Page 6 of 8
      Case: 1:16-cr-00224-PAG Doc #: 126-2 Filed: 02/17/19 7 of 8. PageID #: 1985


                                              Exhibit B
                   Hearsay.Crawford Exhibits That May Be Admissible With Redactions



        A            B
271         1741     x
272         1893     x
273         1894     x
274         1910     x
275         1911     x
276         1912     x
277         1919     x
278         1925     x
279         1926     x
280         1927     x
281         1947     x
282         1961     x
283         1969     x
284         1971     x
285         2005     x
286         2078     x
287         2079     x
288         2080     x
289         2081     x
290         2094     x
291         2095     x
292         2096     x
293         2148     x
294         2149     x
295         2150     x
296         2151     x
297         2152     x
298         2153     x
299         2154     x
300         2155     x
301         2156     x
302         2157     x
303         2158     x
304         2159     x
305         2160     x
306         2161     x
307         2162     x
308         2163     x
309         2185     x
310         2186     x
311         2187     x
312         2188     x
313         2189     x
314         2190     x
315         2191     x

                                             Page 7 of 8
      Case: 1:16-cr-00224-PAG Doc #: 126-2 Filed: 02/17/19 8 of 8. PageID #: 1986


                                              Exhibit B
                   Hearsay.Crawford Exhibits That May Be Admissible With Redactions



        A            B
316         2192     x
317         2193     x
318         2196     x
319         2197     x
320         2255     x
321         2395     x
322         2397     x
323         2398     x
324         2400     x
325         2402     x
326         2404     x
327         2406     x
328         2407     x
329         2408     x
330         2409     x
331         2410     x
332         2411     x
333         2412     x
334         2414     x
335         2416     x
336         2418     x
337         2420     x
338         2422     x
339
340     TOTAL       338




                                             Page 8 of 8
